Action to recover on a policy of automobile liability insurance pursuant to section 109 of the Insurance Law. Order directing summary judgment in favor of the plaintiffs and judgment entered thereon reversed on the law and the facts, with ten dollars costs and disbursements, and the motion for summaiy judgment denied, with ten dollars costs. No evidentiary facts are alleged in the moving affidavits to establish that the assured’s truck was principally garaged and used in Middle Village, Queens county, as stated in the declaration in the policy. Mere denials of the averments of the defense do not constitute evidentiary facts. Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur.